


110 HR 7096 IH: Tax Incentives for Growth, Expansion

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7096
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for income attributable to business activities conducted in high
		  job-loss areas.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Incentives for Growth, Expansion
			 and Revitalization Act of 2008.
		2.Deduction for
			 income from business activities conducted in high job-loss areas
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized
			 deductions for individuals and corporations) is amended by adding at the end
			 the following new section:
				
					200.Income
				attributable to business activities conducted in high-job loss areas
						(a)In
				generalIn the case of an
				eligible taxpayer, there shall be allowed as a deduction an amount equal to 50
				percent of the lesser of—
							(1)the qualified high
				job-loss zone business income of the taxpayer for the taxable year, or
							(2)taxable income
				(determined without regard to this section) for the taxable year.
							(b)Eligible
				taxpayerFor purposes of this section—
							(1)In
				generalThe term
				eligible taxpayer means any taxpayer if not less than 5 percent
				of the gross receipts of the taxpayer are high job-loss zone business gross
				receipts attributable to a single metropolitan statistical area high job-loss
				zone.
							(2)Related
				personsAll persons treated
				as a single employer under subsection (a) or (b) of section 52 or subsection
				(m) or (o) of section 414 (except that determinations under subsections (a) and
				(b) of section 52 shall be made without regard to section 1563(b)) shall be
				treated as 1 person for purposes of paragraph (1).
							(c)Qualified high
				job-loss zone business income
							(1)In
				generalThe term
				qualified high job-loss zone business income for any taxable
				year means an amount equal to the excess (if any) of—
								(A)the taxpayer's high job-loss zone business
				gross receipts for such taxable year, over
								(B)the sum of—
									(i)the cost of goods
				sold that are allocable to such receipts, and
									(ii)other expenses,
				losses, or deductions (other than the deduction allowed under this section),
				which are properly allocable to such receipts.
									(2)Allocation
				methodThe Secretary shall
				prescribe rules for the proper allocation of items described in paragraph (1)
				for purposes of determining qualified high job-loss zone business income. Such
				rules shall provide for the proper allocation of items whether or not such
				items are directly allocable to high job-loss zone business gross
				receipts.
							(3)CostsRules
				similar to the rules of section 199(c)(3) shall apply for purposes of paragraph
				(1).
							(4)High job-loss
				zone business gross receipts
								(A)In
				generalThe term high
				job-loss zone business gross receipts means gross receipts of the
				taxpayer which are derived from the active conduct of a trade or business in a
				metropolitan statistical area high job-loss zone.
								(B)Related
				person
									(i)In
				generalThe term high job-loss zone business gross
				receipts shall not include any gross receipts of the taxpayer derived
				from property leased, licensed, or rented by the taxpayer for use by any
				related person.
									(ii)Related
				personFor purposes of clause (i), a person shall be treated as
				related to another person if such persons are treated as a single employer
				under subsection (a) or (b) of section 52 or subsection (m) or (o) of section
				414, except that determinations under subsections (a) and (b) of section 52
				shall be made without regard to section 1563(b).
									(d)Metropolitan
				statistical area high job-loss zoneFor purposes of this section—
							(1)In
				generalThe term
				metropolitan statistical area high job-loss zone means any
				standard metropolitan statistical area designated by the Secretary for purposes
				of this section. Designations under the preceding sentence shall be made not
				later than January 1, 2009.
							(2)Standards for
				designationsAn area may be designated by the Secretary under
				paragraph (1) if the Secretary determines that—
								(A)any eligible city
				in such area is among of the lowest 1/3 of all eligible
				cities ranked on the basis of—
									(i)the economic
				conditions referred to in paragraph (4), and
									(ii)the residential
				economic well-being factors referred to in paragraph (5), and
									(B)the area is among
				the lowest 1/3 of all standard metropolitan statistical
				areas ranked on the basis of comparing changes in—
									(i)employment,
									(ii)wages,
									(iii)gross
				metropolitan product, and
									(iv)gross metropolitan
				product per job,
									between
				the 1990 and 2000 censuses.(3)Eligible
				citiesFor purposes of paragraph (1), the term eligible
				city means, with respect to a standard metropolitan statistical area,
				any city in such area if—
								(A)has a population
				of at least 50,000 and is the most populous city in such area,
								(B)has a population
				of—
									(i)at
				least 50,000, and
									(ii)at
				least 50 percent of the population of the most populous city in such area,
				or
									(C)has a population
				of at least 150,000.
								Population
				shall be determined using the 2000 census.(4)Economic
				conditionsThe economic conditions referred to in this paragraph
				are growth in—
								(A)employment,
								(B)annual payroll,
				and
								(C)business
				establishments.
								(5)Residential
				economic well-being factorsThe residential economic well-being factors
				referred to in the paragraph are—
								(A)per capita income,
								(B)median household
				income,
								(C)poverty
				rate,
								(D)unemployment rate,
				and
								(E)labor force
				participation rate.
								(e)Micropolitan
				statistical area high job-loss zoneFor purposes of this section—
							(1)In
				generalThe term
				micropolitan statistical area high job-loss zone means any
				standard micropolitan statistical area designated by the Secretary for purposes
				of this section. Designations under the preceding sentence shall be made not
				later than January 1, 2009.
							(2)Standards for
				designationsAn area may be designated by the Secretary under
				paragraph (1) if the Secretary determines that—
								(A)any eligible city
				in such area is among of the lowest 1/3 of all eligible
				cities ranked on the basis of—
									(i)the economic
				conditions referred to in paragraph (4), and
									(ii)the residential
				economic well-being factors referred to in paragraph (5), and
									(B)the area is among
				the lowest 1/3 of all standard metropolitan statistical
				areas ranked on the basis of comparing changes in—
									(i)employment,
									(ii)wages,
									(iii)gross
				metropolitan product, and
									(iv)gross
				metropolitan product per job,
									between
				the 1990 and 2000 censuses.(3)Eligible
				citiesFor purposes of
				paragraph (1), the term eligible city means, with respect to a
				standard metropolitan statistical area, any city in such area which has a
				population of at least 10,000 but less than 50,000 (determined using the 2000
				census).
							(4)Economic
				conditionsThe economic conditions referred to in this paragraph
				are growth in—
								(A)employment,
								(B)annual payroll,
				and
								(C)business
				establishments.
								(5)Residential
				economic well-being factorsThe residential economic well-being factors
				referred to in the paragraph are—
								(A)per capita income,
								(B)median household
				income,
								(C)poverty
				rate,
								(D)unemployment
				rate,
								(E)average age of
				housing stock, and
								(F)labor force
				participation rate.
								(f)Special
				rulesRules similar to the rules of paragraphs (1) through (7) of
				section 199(d) shall apply for purposes of this section.
						(g)RegulationsThe
				Secretary shall prescribe such regulations as are appropriate to carry out this
				section.
						(h)Application of
				sectionThe section shall apply to taxable years beginning after
				December 31, 2008, and before January 1,
				2014.
						.
			(b)Minimum
			 taxSection 56(g)(4)(C) of
			 such Code (relating to disallowance of items not deductible in computing
			 earnings and profits) is amended by adding at the end the following new
			 clause:
				
					(vii)Deduction for
				high job-loss zone incomeClause (i) shall not apply to any amount
				allowable as a deduction under section
				199.
					.
			(c)Technical
			 amendments
				(1)Sections 86(b)(2)(A), 135(c)(4)(A),
			 137(b)(3)(A), 219(g)(3)(A)(ii), 221(b)(2)(C)(i), 222(b)(2)(C)(i), 246(b)(1),
			 and 469(i)(3)(F)(iii) of such Code are each amended by inserting
			 200, after 199,.
				(2)Subsection (a) of
			 section 613 of such Code is amended by inserting or 200 after
			 199.
				(3)Subsection (a) of
			 section 1402 of such Code is amended by striking and at the end
			 of paragraph (16), by striking the period at the end of paragraph (17) and
			 inserting , and, and by inserting after paragraph (17) the
			 following new paragraph:
					
						(18)the deduction provided by section 200 shall
				not be
				allowed.
						.
				(4)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
					
						Sec. 200. Income attributable to
				business activities conducted in high-job loss areas..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			(e)ReportingThe Secretary of the Treasury shall submit
			 reports to the Committee on Ways and Means of the House of Representatives and
			 the Committee on Finance of the Senate detailing the impact of section 200 of
			 the Internal Revenue Code of 1986 (as added by this section) on retaining and
			 attracting new businesses to high job-loss zones. Such reports shall be
			 submitted annually for each calendar year included in the period specified in
			 section 200(g) of such Code.
			
